Citation Nr: 0929814	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  00-21 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for bursitis of the 
left shoulder.

3.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder other than 
posttraumatic stress disorder (PTSD).

(The issues of whether new and material evidence has been 
submitted to reopen claims of service connection for left 
shoulder bursitis and arthritis are the subject of a separate 
decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the benefits sought on appeal.  

In October 2004, the Veteran provided testimony at a 
videoconference hearing before Vito Clementi, one of the 
undersigned Veterans Law Judges.

In December 2004, the Board remanded the issues set forth on 
the title page of this decision for additional development.  

In a September 2005 decision, the Board denied the claims for 
service connection for arthritis and bursitis of the left 
shoulder, and found that new and material evidence had not 
been received to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD.  The Veteran appealed that decision.

In October 2008, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court"), vacated the 
September 2005 Board decision and remanded the case to the 
Board for further proper notice, further development, and 
readjudication.


In a July 2008 decision, the Board, apparently unaware of the 
then ongoing appeal from its September 2005 decision, 
addressed two issues (whether new and material evidence had 
been received to reopen claims for service connection for 
arthritis and bursitis of the left shoulder) that were not 
properly on appeal as those underlying service connection 
claims were part of the appeal before the Court.

Additionally, the Veteran testified regarding his arthritis 
and bursitis claims at a travel board hearing before M. E. 
Larkin, one of the undersigned VLJs, in June 2008.

In order to ensure due process, the Board, in a separate 
decision, is vacating that part of its July 2008 decision 
that addressed the issues related to service connection for 
arthritis and bursitis of the left shoulder.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to the Veteran's attempt to reopen his claim for 
service connection for an acquired psychiatric disorder other 
than PTSD, the Court found that the Veteran had not been 
provided with proper notice, to include the reasons his claim 
had been previously denied and what evidence necessary to 
establish service connection for an acquired psychiatric 
disorder that had been found insufficient in the earlier 
denial of his claim.  The Court directed that a remand is 
required to provide the proper notice as outlined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Regarding the Veteran's claims of entitlement to service 
connection for arthritis and bursitis of the left shoulder, 
the Court determined that VA did not satisfy its heightened 
duty to assist the Veteran in light of the loss of many of 
his service treatment records in the July 1973 fire at the 
National Personnel Records Center.  The Court directed that 
VA must notify the Veteran that his records were lost, advise 
him that alternative evidence is necessary, and assist him in 
obtaining such evidence.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the Veteran appropriate notice in 
connection with reopening his claim of 
entitlement to service connection for an 
acquired psychiatric disorder other than 
PTSD, per Kent v. Nicholson, 20 Vet. App. 
1 (2006).  The notice should inform the 
Veteran of the evidence and information 
that is necessary to reopen the claim of 
entitlement to service connection for an 
acquired psychiatric disorder other than 
PTSD.  In preparing the notice, look at 
the bases for the denial in the prior 
decision and provide the claimant with a 
notice letter that describes what evidence 
would be necessary to substantiate those 
elements required to establish service 
connection that were found insufficient in 
the previous denial.

2.  Advise the Veteran that he could 
submit alternate evidence to support his 
contentions that service connection is 
warranted for arthritis and bursitis of 
the left shoulder.  This evidence may take 
the following forms:  statements from 
service medical personnel, "buddy" 
certificates or affidavits; employment 
physical examinations, medical evidence 
from hospitals, clinics and private 
physicians by which or by whom the Veteran 
may have been treated, especially soon 
after discharge; letters written during 
service; photographs taken during service; 
pharmacy prescription records, and 
insurance examinations.  The Veteran may 
submit any other evidence he finds 
appropriate.

3.  Upon completion of the above, 
accomplish any additional development 
deemed appropriate.  Then readjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



			
	M. E. LARKIN	VITO A. CLEMENTI
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



